Exhibit 10.6

 

Administrative Services Agreement

 

This ADMINISTRATIVE SERVICES AGREEMENT (this “Agreement”) is made and entered
into as of May 14, 2013 (the “Effective Date”), by and among Insight Equity
Management Company LLC, a Delaware limited liability company (“Service
Provider”), Emerge Energy Services LP, a Delaware limited partnership (together
with its subsidiaries, the “Partnership”), and Emerge Energy Services GP LLC, a
Delaware limited liability company and the general partner of the Partnership
(the “General Partner,” and together with the Partnership, the “Company”).
Service Provider, the Partnership and the General Partner are sometimes referred
to herein individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, the Company desires to retain Service Provider to provide certain
general and administrative services to the Company, and Service Provider is
willing to provide such general and administrative services to the Company, upon
the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto hereby
agree as follows:

 

1. Retention of Service Provider; Services. The Company hereby retains Service
Provider, and Service Provider hereby agrees, to provide to the Company
(i) certain Employees (as defined below) who will perform executive officer
functions for the benefit of the General Partner and (ii) certain general and
administrative support services that the Company determines are reasonable and
necessary to operate its business (the “Services”), which include, without
limitation, the services described on Schedule A hereto.  The Parties agree that
the Services shall be provided by the employees of Service Provider listed on
Schedule B hereto or their replacements (the “Employees”), or third party
providers hired by Service Provider.  The Parties further agree that the Company
may amend or modify Schedule A and Schedule B with 10 days’ notice to Service
Provider, provided, however, that Service Provider shall not be required to
provide any type, level or amount of Services that would impose an undue burden
on Service Provider.

 

2. Relationship of the Parties. At no time shall the Employees, any independent
contractors engaged by Service Provider and/or the employees of any such
independent contractors be considered employees of the Company. Service Provider
shall be responsible for complying with all federal, state and local labor and
tax laws and regulations with respect to Employees. This Agreement is not one of
agency between Service Provider and the Company, but one in which Service
Provider is engaged to provide general oversight and administration support
services as an independent contractor. All employment arrangements are therefore
solely Service Provider’s concern, and the Company shall not have any liability
with respect thereto except as otherwise expressly set forth herein.

 

--------------------------------------------------------------------------------


 

3. Duties of Service Provider.

 

3.1 Service Provider will perform, or cause to be performed, the Services
hereunder with not less than the degree of care, skill and diligence with which
it performs or would perform similar services for itself consistent with past
practices (including, without limitation, with respect to the type, quantity,
quality and timeliness of such services). If Service Provider is required to
engage third parties to perform one or more of the Services required hereunder,
Service Provider shall use all commercially reasonable efforts to cause such
third parties to deliver such Services in a competent and timely fashion.

 

3.2 Service Provider shall maintain books, records, documents and other written
evidence, consistent with its normal accounting procedures and practices,
sufficient to accurately, completely and properly reflect the performance of the
Services hereunder and the amounts due in accordance with any provision of this
Agreement.

 

4. Term.

 

4.1 Unless terminated earlier pursuant to Section 4.2, this Agreement will
commence as of the Effective Date and shall continue in full force and effect
until such time as the Service Provider, together with its affiliated investment
funds and controlling equity owners, own directly or indirectly less than 51% of
the equity interests of General Partner.

 

4.2 Notwithstanding Section 4.1, this Agreement will terminate upon (i) the
mutual agreement of the General Partner and the Service Provider, (ii) the final
distribution or liquidation of the Partnership or its subsidiaries, or (iii) the
sale of control of the Partnership, whether by sale, merger, reorganization,
consolidation or otherwise, to a third party.

 

5. Compensation.

 

5.1 Reimbursement of Expenses. As consideration for the performance of the
Services, the Company shall reimburse Service Provider for the following
expenses incurred by Service Provider (collectively, the “Expenses”):

 

5.1.1 An amount per month (prorated for any partial month) equal to one-twelfth
(1/12) of the amount set forth opposite each Employee’s name on Schedule B
(which amount will be subject to adjustment on an annual basis by the Board of
Directors of the General Partner).

 

5.1.2 An amount equal to the product of (i) $290 and (ii) the number of hours of
legal services provided by the Service Provider’s General Counsel or other
member of its in-house legal department.

 

5.1.3 An amount equal to the actual travel and expenses incurred by Service
Provider’s employees, including without limitation the Employees, and any other
costs and expenses incurred by Service Provider in providing the Services.

 

2

--------------------------------------------------------------------------------


 

5.2 Payment. Service Provider will deliver a monthly invoice (the “Invoice”) to
the Company as soon as practicable following the end of each month for the
Expenses payable to Service Provider under Section 5.1 hereof for the month or
the period last ended or, in the case of expiration or termination, all unbilled
Expenses. The Company shall pay the Invoice within ten days of receipt of such
Invoice; provided, however, that if there is a dispute between the Parties
regarding any Invoice, they shall cooperate amicably to promptly determine the
correct amount of Expenses payable to Service Provider. Interest at the rate of
12% per annum, compounded monthly, will accrue and will be payable with respect
to any amounts due and not paid by the Company until such amounts, and any
interest thereon, have been paid.

 

5.3 Form of Payment. Each cash payment made pursuant to this Agreement will be
paid by wire transfer of immediately available federal funds to such account as
Service Provider may specify to the Company in writing prior to such payment.

 

6. Non-Disclosure of Confidential Information. Service Provider shall maintain
the confidentiality of all Confidential Information (as defined below);
provided, however, that Service Provider may disclose such Confidential
Information (i) to its affiliates to the extent deemed by Service Provider to be
reasonably necessary or desirable to enable it to perform the Services; (ii) in
any judicial or alternative dispute resolution proceeding to resolve disputes
between Service Provider and the General Partner or the Partnership arising
hereunder; (iii) to the extent disclosure is legally required under applicable
laws (including applicable securities and tax laws); provided, however, that, to
the fullest extent permitted by law, prior to making any legally required
disclosures in any judicial, regulatory or dispute resolution proceeding,
Service Provider shall, if requested by the General Partner, seek a protective
order or other relief to prevent or reduce the scope of such disclosure; (iv) if
authorized by the General Partner; and (v) to the extent such Confidential
Information becomes publicly available other than through a breach by Service
Provider of its obligations arising under this Section 6. Service Provider
acknowledges and agrees that (i) the Confidential Information is being furnished
to it for the sole and exclusive purpose of enabling it to perform the Services
and (ii) the Confidential Information may not be used by it for any other
purpose.  As used in this Agreement, the term “Confidential Information” means
all information (i) furnished to Service Provider or its representatives by or
on behalf of the General Partner or (ii) prepared by or at the direction of the
General Partner (in each case irrespective of the form of communication and
whether such information is furnished before, on or after the date hereof), and
all analyses, compilations, data, studies, notes, interpretations, memoranda or
other documents prepared by Service Provider or its representatives containing
or based in whole or in part on any such furnished information.

 

7. Exculpation and Indemnification.

 

7.1 Indemnity. To the fullest extent permitted by law, the Company shall
indemnify and hold harmless Service Provider and its representatives against all
actions, proceedings, claims, demands or liabilities which may be brought
against them due to this Agreement including, without limitation, all actions,
proceedings, claims, demands or liabilities brought under the environmental laws
of any jurisdiction, and against and in respect of all costs and expenses
(including legal costs and expenses on a full indemnity basis) they may suffer
or incur due to defending or settling same, provided, however, that such
indemnity shall exclude any or all

 

3

--------------------------------------------------------------------------------


 

losses, actions, proceedings, claims, demands, costs, damages, expenses and
liabilities whatsoever which may be caused by or due to the bad faith, fraud,
gross negligence or willful misconduct of Service Provider or its
representatives.

 

7.2 NO CONSEQUENTIAL DAMAGES.  TO THE FULLEST EXTENT PERMITTED BY LAW, NEITHER
SERVICE PROVIDER NOR ANY OF ITS AFFILIATES OR REPRESENTATIVES SHALL BE LIABLE
FOR INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES SUFFERED BY THE COMPANY, OR
FOR PUNITIVE DAMAGES, WITH RESPECT TO ANY TERM OR THE SUBJECT MATTER OF THIS
AGREEMENT, EVEN IF INFORMED OF THE POSSIBILITY THEREOF IN ADVANCE. THIS
LIMITATION APPLIES TO ALL CAUSES OF ACTION, INCLUDING, WITHOUT LIMITATION,
BREACH OF CONTRACT, BREACH OF WARRANTY, NEGLIGENCE, STRICT LIABILITY, FRAUD,
MISREPRESENTATION AND OTHER TORTS.

 

7.3 Rights of Indemnification; Survival. The rights of indemnification provided
in this Section 7 shall be in addition to any rights to which a party entitled
to indemnification under Section 7.1 may otherwise be entitled by contract or as
a matter of law, and shall extend to each of such party’s heirs, successors and
assigns. The provisions of this Section 7 shall survive the termination of this
Agreement.

 

8. Assignment. No Party may assign any of its rights or delegate any of its
duties under this Agreement without the prior written consent of the other
Parties.

 

9. Choice of Law. Except as set forth below, this Agreement shall be construed
and interpreted, and the rights of the Parties shall be governed by, the
internal laws of the State of Delaware, without giving effect to conflicts of
laws rules and principles that require the application of the laws of any other
jurisdiction.

 

10. Entire Agreement; Amendments and Waivers. This Agreement, together with all
Schedules hereto, constitute the entire agreement between the Parties pertaining
to the subject matter hereof and supersede all prior and contemporaneous
agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties, and there are no other warranties, representations or
other agreements between the parties in connection with the subject matter
hereof. No amendment, supplement, modification or waiver of this Agreement shall
be binding unless executed in writing by all Parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed to constitute a waiver of any
other provision hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless expressly agreed to in writing by the
affected Party.

 

11. References; Headings; Interpretation. All references in this Agreement to
Exhibits, Articles, Sections, subsections and other subdivisions refer to the
corresponding Exhibits, Articles, Sections, subsections and other subdivisions
of or to this Agreement unless expressly provided otherwise. Titles appearing at
the beginning of any Articles, Sections, subsections or other subdivisions of
this Agreement are for convenience only, do not constitute any part of this
Agreement, and shall be disregarded in construing the language hereof. The words
“this Agreement,” “herein,” “hereby,” “hereunder” and “hereof” and words of
similar import refer to

 

4

--------------------------------------------------------------------------------


 

this Agreement as a whole and not to any particular subdivision unless expressly
so limited. The words “this Article,” “this Section” and “this subsection” and
words of similar import refer only to the Article, Section or subsection hereof
in which such words occur. The word “or” is not exclusive, and the word
“including” (in its various forms) means “including, without limitation.”
Pronouns in masculine, feminine or neuter genders shall be construed to state
and include any other gender, and words, terms and titles (including terms
defined herein) in the singular form shall be construed to include the plural
and vice versa, unless the context otherwise requires.

 

12. Notices. Unless otherwise provided herein, any notice, request, consent,
instruction or other document to be given hereunder by any Party hereto to
another Party hereto shall be in writing and will be deemed given: (a) when
received, if delivered personally or by courier; or (b) on the date receipt is
acknowledged, if delivered by certified mail, postage prepaid, return receipt
requested; or (c) one day after transmission, if sent by facsimile or electronic
mail transmission with confirmation of transmission, as follows:

 

If to the General Partner or the Partnership:

 

c/o Emerge Energy Services GP LLC

1400 Civic Place, Suite 250
Southlake, Texas 76092
Attn: Vice President
Fax: (817) 488-7739

 

With a copy (which shall not constitute notice) to:

 

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, TX  77002

Attn: Ryan J. Maierson

Fax: (713) 546-5401

Email: ryan.maierson@lw.com

 

If to Service Provider:

 

Insight Equity Management Company LLC

1400 Civic Place, Suite 250
Southlake, Texas 76092
Attn: Warren B. Bonham
Fax: (817) 488-7739

 

13. Counterparts. This Agreement may be executed in one or more counterparts,
including by facsimile and portable document format (.pdf) delivery, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument. To the fullest extent permitted by law,
the Parties agree and acknowledge that delivery of a signature by facsimile or
in .pdf form shall constitute execution by such signatory.

 

5

--------------------------------------------------------------------------------


 

14. Invalidity. In the event that any one or more of the provisions contained in
this Agreement or in any other instrument referred to herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement or any other such instrument, and such invalid, illegal or
unenforceable provision shall be interpreted so as to give the maximum effect of
such provision allowable by law.

 

15. Additional Documents. Each of the Parties hereto agree to execute any
document or documents that may be requested from time to time by the other Party
to implement or complete such Party’s obligations pursuant to this Agreement and
to otherwise cooperate fully with such other Party in connection with the
performance of such Party’s obligations under this Agreement.

 

16. Successors and Assigns. Except as herein otherwise specifically provided,
this Agreement shall be binding and inure to the benefit of the Parties and
their successors and permitted assigns.

 

17. No Third-Party Beneficiaries. This Agreement is solely for the benefit of
the Parties hereto and their successors and assigns permitted under this
Agreement, and no provisions of this Agreement shall be deemed to confer upon
any other persons any remedy, claim, liability, reimbursement, cause of action
or other right except as expressly provided herein.

 

18. No Presumption Against Any Party. The Parties intend that neither this
Agreement nor any uncertainty or ambiguity herein shall be construed or resolved
against any Party, whether under any rule of construction or otherwise. On the
contrary, this Agreement has been reviewed by each of the Parties and their
counsel and shall be construed and interpreted according to the ordinary meaning
of the words used so as to fairly accomplish the purposes and intentions of all
Parties hereto.

 

19. Specific Performance. The Parties acknowledge and agree that any Party would
be damaged irreparably in the event any of the provisions of this Agreement are
not performed in accordance with their specific terms or otherwise are breached.
Accordingly, the Parties agree that any Party shall be entitled to seek an
injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof as set forth in Section 20.

 

20. Arbitration.

 

20.1 Any dispute, controversy or claim arising out of, connected with, or
relating to this Agreement, including without limitation any dispute as to the
existence, validity, construction, interpretation, negotiation, performance,
breach, termination or enforceability of this Agreement (a “Dispute”) shall be
resolved by final and binding arbitration before a single independent and
impartial arbitrator pursuant to the Commercial Arbitration Rules of the
American Arbitration Association (“AAA”) then in effect. The AAA Optional
Rules for Emergency Measures of Protection shall also apply. If the Parties are
unable to agree on a mutually acceptable arbitrator within 15 days of the
submission of the Dispute to arbitration, the arbitrator shall be appointed by
the AAA. The Parties acknowledge that arbitration is intended to be a more
expeditious and

 

6

--------------------------------------------------------------------------------


 

less expensive method of dispute resolution than court litigation. The award of
the arbitrator shall be in writing and provide reasons for the award. The
arbitrator must certify in the award that such award conforms to the terms and
conditions set forth in this Agreement, including that such award has been
rendered in accordance with the applicable governing law. The arbitrator shall
have the authority to assess the costs and expenses of the arbitration
proceeding (including the fees and expenses of the arbitrator and the AAA)
against any or all of the Parties. The arbitrator shall also have the authority
to award reasonable attorneys’ fees and expenses to the prevailing Party. The
place of arbitration shall be Dallas, Texas unless another location is mutually
agreed upon by the Parties to such arbitration. The award of the arbitrator
shall be binding on the Parties, and the award may, but need not, be entered as
judgment in a court of competent jurisdiction. This agreement to arbitrate shall
not preclude the Parties from engaging in parallel voluntary, non-binding
settlement efforts including mediation.

 

20.2 The Parties undertake to keep confidential all awards in their arbitration,
together with all materials in the proceedings created for the purpose of the
arbitration and all other documents produced by another party in the proceedings
not otherwise in the public domain, save and to the extent that disclosure may
be required of a Party by legal duty, to protect or pursue a legal right or to
enforce or challenge an award in legal proceedings before a court or other
judicial authority.

 

20.3 Arbitration shall be the exclusive dispute resolution mechanism hereunder;
provided that nothing contained in this Section 20 shall limit any party’s right
to bring (i) an application to enforce this agreement to arbitrate, (ii) actions
seeking to enforce an arbitration award or (iii) actions seeking injunctive or
other similar relief in the event of a breach or threatened breach of any of the
provisions of this Agreement (or any other agreement contemplated hereby). The
specifically enumerated judicial proceedings shall not be deemed incompatible
with the agreement to arbitrate or a waiver of the right to arbitrate and, each
party irrevocably and unconditionally (and without limitation, to the fullest
extent permitted by law): (i) submits to and accepts, for itself and in respect
of its assets, generally and unconditionally the non-exclusive jurisdiction of
the courts located in Dallas County, Texas of the United States and the State of
Texas, (ii) waives any objection it may have now or in the future that such
action or proceeding has been brought in an inconvenient forum, (iii) agrees
that in any such action or proceeding it will not raise, rely on or claim any
immunity (including, without limitation, from suit, judgment, attachment before
judgment or otherwise, execution or other enforcement), (iv) waives any right of
immunity which it has or its assets may have at any time, and (v) consents
generally to the giving of any relief or the issue of any process in connection
with any such action or proceeding including, without limitation, the making,
enforcement or execution of any order or judgment against any of its property.
Notwithstanding any provision of this Agreement to the contrary, this
Section 20.3 shall be construed to the maximum extent possible to comply with
the laws of the State of Delaware, including the Uniform Arbitration Act (10
Del. C. § 5701 et seq.) (the “Delaware Arbitration Act”). If, nevertheless, it
shall be determined by a court of competent jurisdiction that any provision or
wording of this Section 20.3, including any rules of the AAA, shall be invalid
or unenforceable under the Delaware Arbitration Act, or other applicable law,
such invalidity shall not invalidate all of this Section 20.3. In that case,
this Section 20.3 shall be construed so as to limit any term or provision so as
to make it valid or enforceable within the requirements of the Delaware
Arbitration Act or other applicable law, and, in the event such term

 

7

--------------------------------------------------------------------------------


 

or provision cannot be so limited, this Section 20.3 shall be construed to omit
such invalid or unenforceable provision. IN ENTERING INTO THE ARBITRATION
PROVISION OF THIS SECTION 20, EACH PARTY TO THIS AGREEMENT KNOWINGLY AND
VOLUNTARILY WAIVES ITS RIGHTS TO A JURY TRIAL, INCLUDING ANY RIGHTS TO A TRIAL
BY JURY IN ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR
ARISING OUT OF THIS AGREEMENT OR ANY ANCILLARY AGREEMENT REFERENCED HEREIN OR
THE VALIDITY, PROTECTION, INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF.

 

[Signature Page Follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

 

 

EMERGE ENERGY SERVICES LP

 

 

 

By: Emerge Energy Services GP LLC

 

 

 

 

 

By:

/s/ Ted W. Beneski

 

 

Name: Ted W. Beneski

 

 

Title: Chairman of the Board

 

 

 

 

 

 

EMERGE ENERGY SERVICES GP LLC

 

 

 

 

 

By:

/s/ Ted W. Beneski

 

 

Name: Ted W. Beneski

 

 

Title: Chairman of the Board

 

 

 

 

 

INSIGHT EQUITY MANAGEMENT COMPANY LLC

 

 

 

 

 

By:

/s/ Ted W. Beneski

 

 

Name: Ted W. Beneski

 

 

Title: Chairman of the Board

 

[Signature Page to Administrative Services Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Description of Services

 

Acquisition Services and Evaluation

Administrative

Consulting

Corporate Finance

Financial, Planning and Analysis

Legal

Management

Risk Management

Travel

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Employees

 

Name

 

Amount Allocated to Company

 

 

 

 

 

Warren Bonham

 

$

194,300

 

 

--------------------------------------------------------------------------------